Citation Nr: 0121691	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had active military service from October to 
December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) that denied the appellant's petitions to 
reopen his claims of entitlement to service connection for a 
psychiatric disorder and an eye disorder.  


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for a psychiatric disorder was denied 
by the RO in a November 1995 decision.  The veteran was 
withdrew his perfected appeal of this decision. 

2.  The evidence added to the record subsequent to the 
November 1995 rating decision, including testimony and 
statements of the veteran and medical evidence, is new and 
not redundant, and bears directly and substantially upon the 
specific matter under consideration.  

3.  The veteran's petition to reopen his claim of entitlement 
to service connection for an eye disorder was denied by the 
Board in a July 1997 decision.  

4.  The evidence added to the record subsequent to the July 
1997 Board decision, including testimony and statements of 
the veteran and medical evidence, is new and not redundant, 
and bears directly and substantially upon the specific matter 
under consideration.  



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final November 
1995 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.156, 3.160(d) (2000).

2.  The evidence received subsequent to the final July 1997 
Board decision is new and material, and the veteran's claim 
of entitlement to service connection for an eye disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Consequently, the 
VA is obligated to assist the veteran in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

The Board notes that in the June 2001 statement submitted by 
the veteran's accredited representative, the representative 
requests that the veteran's claims be remanded for compliance 
with the notice requirements of the VCAA.  However, because 
the benefits sought on appeal - reopening the veteran's 
claims of entitlement to service connection for a psychiatric 
and an eye disorder - are being granted, the Board finds that 
remanding the new and material claims for compliance with the 
VCAA is unnecessary, and the veteran is not prejudiced by the 
Board's decision not to remand these claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Additionally, with regard to 
the two newly reopened service connection claims, compliance 
with the VCAA and any necessary notice and development action 
are addressed in the remand portion of this decision.  

Historically, the veteran's original claims of entitlement to 
service connection for  a psychiatric disorder and an eye 
disorder were denied by the Board in a February 1975 decision 
on the basis that no compensable psychiatric or eye disorder 
had been shown in service or post-service.  In November 1976 
the Board denied the veteran's petition to reopen his claim 
of entitlement to service connection for a psychiatric 
disorder finding that new and material evidence had not been 
submitted.  In November 1995 the RO denied the veteran's 
petitions to reopen his claims of entitlement to service 
connection for a psychiatric disorder and an eye disorder.  
The veteran perfected an appeal of this denial, but 
subsequently withdrew his appeal with regard to his 
psychiatric claim.  As a result, this decision stands as the 
last final decision on this issue.  As for the veteran's 
petition to reopen his eye disorder claim, in a July 1997 
decision, the Board found that the veteran had not submitted 
new and material evidence sufficient to reopen his claim.  
This decision stands as the last final decision on this 
issue.

Prior RO and Board decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 1991).  Pursuant to 
the applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the United States Court of Appeals 
for Veterans Claims (Court) held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  This is especially true in the present 
case since the Board is granting the veteran's petition to 
reopen his claims.

Turning to the veteran's specific claims, the Board first 
addresses whether new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for a psychiatric disorder.

Prior to the Ro's November 1995 decision, the record 
contained the veteran's service medical records, which 
indicated that the veteran had a personality disorder but did 
not diagnose a compensable psychiatric impairment, a June 
1974 VA psychiatric examination report, lay statements from 
friends and family of the veteran asserting that his 
psychiatric problems were not present prior to his period of 
service, lay statements by the veteran contending that he has 
a psychiatric impairment that began in service, and VA 
outpatient treatment records from 1994 to 1995 which do not 
contain any treatment for psychiatric complaints.

Subsequent to the November 1995 decision, the veteran has 
submitted a private psychiatric evaluation report by Dr. 
J.V.S., based on monthly treatment from March 1997 to June 
1997.  In the report, the veteran's diagnosis was "chronic 
undiffered [sic] schizophrenia and suicidal ideas."  In 
concluding remarks, the examiner wrote that the veteran 
"during his Military Seminary was diagnosed with Passive-
Aggressive personality, chronic, severe without there being 
evidence of having this psychiatric illness previously."  
The examiner opined that "this was the beginning of his true 
schizophrenic condition."  Also of record are a November 
1998 VA psychiatric evaluation and the report of VA 
psychiatric testing.  The testing was deemed invalid and no 
diagnoses were rendered, however, the VA examiner concluded 
that the veteran did not have a psychiatric impairment but a 
personality disorder which pre-existed service.  

In addition, the veteran testified at a March 1998 hearing 
before the RO where he re-iterated his prior contentions 
regarding the onset of his psychiatric disorder in service.  
These contentions are cumulative of statements already of 
record, and therefore do not constitute new evidence 
sufficient to reopen his claim.

However, the 1997 psychiatric evaluation report from Dr. 
J.V.S. is new, as it was not of record in 1995.  Moreover, 
since it reports the existence of a current psychiatric 
disorder and relates that disorder to service, it is material 
to the veteran's claim, and sufficiently significant that it 
must be considered to fairly render a decision on the merits 
of the claim.  The same is true of the VA records submitted 
to the claims file since 1995, these reports are also new and 
also pertain to the issue on appeal.  Consequently, new and 
material evidence has been presented, and the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 C.F.R. § 3.156 (2000).  As noted 
above, the newly reopened claim will be further addressed in 
the remand portion of this decision.

Turning to the veteran's petition to reopen his claim of 
entitlement to service connection for an eye disorder, the 
evidence of record at the time of the July 1997 Board 
decision consisted of the veteran's service medical records 
which fail to show any treatment for eye complaints or head 
trauma, and indicate no loss of visual acuity, a June 1974 VA 
eye examination which diagnosed the veteran with bilateral 
conjunctivitis and hypermetropia and secondary amblyopia in 
the left eye, as well as an October 1974 VA neurology 
examination which showed no abnormalities despite a diagnosis 
of post-traumatic headaches and complete loss of vision in 
the right eye.  Also of record were four lay statements 
submitted in June 1975 from friends, family, and an employer 
of the veteran, which essentially assert that the veteran's 
vision problems were noticeable only after service.  Also 
part of the record was a July 1995 prescription for 
eyeglasses written by a private physician, Dr. A.M., and a 
September 1995 VA outpatient treatment record wherein the 
veteran was noted to have central vision loss in the left eye 
most probably due to old trauma.  The other VA outpatient 
treatment records in the claims file did not address 
treatment for the veteran's eyes.  

Relevant evidence submitted to the record since the Board's 
July 1997 denial includes a November 1996 operation report of 
eye surgery for a lesion on the right eyelid, oral testimony 
provided by the veteran at his March 1998 RO hearing 
regarding his contentions that his eye disorder began as a 
result of head trauma in service, and a statement by a 
private optometrist, Dr. J.R.G., dated March 15, 1997.  This 
statement indicates that the veteran was examined with 
glasses and showed visual acuity to be 20/20 OD and 20/400 
OS.  Dr. J.R.G. further noted that the veteran had brought 
him "evidence of a visual exam done [in] 1972 with visual 
acuity 20/20 OD [and] 20/20 OS."  At the end of the 
statement, Dr. J.R.G. opined in a typed sentence that 
"[t]his change in visual acuity could be possible secondary 
to old trauma."  A handwritten notation appears next to that 
typewritten line that reads, "to head."  

With regard to the veteran's testimony at his March 1998 RO 
hearing, and his statements of record regarding the onset of 
his vision loss due to a head trauma in service, these 
statements are not new, but cumulative of contentions already 
considered in the prior final decisions of record.  
Accordingly, they do not serve to reopen his claim.  

The operation report of eye surgery performed on the 
veteran's right eye in November 1996 described the excision 
of a pigmented lesion on the right upper lid.  It noted that 
the post-operative diagnosis was a "rul mass."  This 
medical evidence is new, and since it provides evidence of a 
current disability of the eye, it is material to the 
veteran's claim of service connection for an eye disorder.  
With regard to the March 1997 statement from J.R.G., this 
medical evidence is also new, as no prior statement by Dr. 
J.R.G. is of record, and although it parallels the 
conclusions of the VA examiner in the September 1995 
statement, it is not cumulative, since it is from a separate 
physician.  Additionally, presuming the statement to be 
credible, as required in new and material claims, Dr. 
J.R.G.'s nexus opinion is relevant to the onset of the 
veteran's visual acuity, and therefore, it is material to his 
claim and must be considered before fairly rendering a 
decision on the merits of the claim.  Accordingly, new and 
material evidence has been presented, and the veteran's claim 
of entitlement to service connection for right eye disorder 
is reopened.  38 C.F.R. § 3.156 (2000).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and, to that extent, the appeal is granted.

New and material evidence having been presented, the claim of 
entitlement to service connection for an eye disorder is 
reopened, and, to that extent, the appeal is granted.  


REMAND

As noted above, during the pendency of this claim, there has 
been a significant change in the law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  The VCAA provides additional 
requirements for notice to claimants and the development of 
all claims seeking entitlement to veterans benefits.  Based 
on the new statutory changes, and review of the record, it is 
the opinion of the Board that additional development of the 
evidence should be accomplished prior to further 
consideration of the veteran's claims.  

Initially, the Board notes that the veteran has presented a 
psychiatric evaluation from a private psychiatrist, J.V.S., 
M.D. that contains a current diagnosis of a psychiatric 
disorder and relates that disorder to service.  The veteran 
should be given the opportunity to provide a release with 
adequate information to request copies of Dr. J.V.S.'s 
complete records concerning the veteran.  As the changes 
enacted by the VCAA require that the VA "shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies . . 
. .", the RO must develop and readjudicate the veteran's 
claim in accordance with that Act.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).  

Additionally, the Board notes that although the November 1996 
operation report for the surgery on the veteran's right upper 
lid is of record, no other VA treatment records since 
September 1995 appear to have been requested.  These records 
should be obtained.

Further, with regard to his eye disorder, the record contains 
equivocal opinions regarding the onset of the veteran's left 
eye vision problems by two separate physicians.  Given this 
medical evidence, the veteran should be afforded a VA 
examination to determine the date of onset and etiology of 
his current eye disorder, if any.  38 U.S.C. § 5103A (West 
Supp. 2001).  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.   The RO should attempt to obtain all 
psychiatric treatment records pertaining 
to the veteran from Dr. Jose Vazquez 
Sotomayor.  Any necessary authorizations 
for the release of private medical 
records should be requested from the 
veteran.  

2.  The RO should also attempt to secure 
copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in San Juan, Puerto 
Rico, from September 1995.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.  

4.  Upon completion of the above  to the 
extent possible, the veteran should be 
scheduled for a VA eye examination.  The RO 
should notify the veteran of the consequences 
of failing to report for the examination.  
The veteran's claims folder is to be made 
available to the examiner for review prior to 
this examination.  The examiner should be 
specifically requested to provide opinions as 
to the approximate date of onset of any 
current eye disability and as to whether any 
current eye disability is etiologically 
related to the veteran's active service 
and/or the result of possible head trauma 
therein.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report.  The medical rationale 
for each opinion should be provided, citing 
the objective medical findings leading to the 
conclusion.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service medical 
records.  All tests deemed necessary by the 
examiner are to be performed.

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals


 



